    Case: 1:19-cv-06627 Document #: 76 Filed: 01/31/20 Page 1 of 2 PageID #:976




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  IN RE SURESCRIPTS ANTITRUST                     Civil Action No. 1:19-cv-06627
  LITIGATION
                                                  Judge John J. Tharp, Jr.
  This Document Relates To:
  All Class Actions                               Magistrate Judge Susan E. Cox

      ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.’S MOTION TO DISMISS
           PLAINTIFFS’ CONSOLIDATED AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Allscripts Healthcare

Solutions, Inc. (Allscripts), hereby moves to dismiss Count IV of Plaintiffs’ Consolidated

Amended Complaint [Dkt. 52]. In support of this motion, Allscripts respectfully submits the

accompanying memorandum of law.

DATED: January 31, 2020.                             /s/ Katharine M. O’Connor
                                                    Joel R. Grosberg (Pro Hac Vice)
                                                    Louise-Astrid Aberg (Pro Hac Vice)
                                                    McDermott Will & Emery LLP
                                                    The McDermott Building
                                                    500 North Capitol St NW
                                                    Washington, DC, 20001-1531
                                                    Telephone: (202) 756-8207
                                                    Email: jgrosberg@mwe.com
                                                            laberg@mwe.com

                                                    Katharine M. O’Connor
                                                    Joshua Eastby
                                                    McDermott Will & Emery LLP
                                                    444 West Lake Street, Suite 4000
                                                    Chicago, IL, 60606-0029
                                                    Telephone: (312) 984-3627
                                                    Email: koconnor@mwe.com
                                                           jeastby@mwe.com

                                                    Attorneys for Defendant Allscripts
                                                    Healthcare Solutions, Inc.
    Case: 1:19-cv-06627 Document #: 76 Filed: 01/31/20 Page 2 of 2 PageID #:976




                            CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I served ALLSCRIPTS HEALTHCARE

SOLUTIONS, INC.’S MOTION TO DISMISS PLAINTIFFS’ CONSOLIDATED

AMENDED COMPLAINT on all counsel of record via the CM/ECF electronic filing system.

                                        /s/ Katharine M. O’Connor
                                        Katharine M. O’Connor
